An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-864
                       NORTH CAROLINA COURT OF APPEALS

                               Filed:     3 June 2014


MADELINE C. SIMPSON (Cloud),
     Plaintiff,

      v.                                      Forsyth County
                                              No. 95 CVD 6117
THURMOND H. SIMPSON, JR.,
     Defendant.


      Appeal by plaintiff from order entered 28 January 2013 by

Judge Laurie Hutchins in Forsyth County District Court.                        Heard

in the Court of Appeals 8 January 2014.


      Vernon E. Cloud Jr. for plaintiff-appellant.

      No brief filed on behalf of defendant-appellee.


      DAVIS, Judge.


      Madeline Simpson, now Madeline Cloud (“Plaintiff”), appeals

from the trial court’s 28 January 2013 order (1) setting aside a

prior order acknowledging Thurmond H. Simpson, Jr. (“Defendant”)

as the father of Plaintiff’s minor child; and (2) requiring the

parties to undergo genetic testing.                After careful review, we

conclude     that    Plaintiff     has    failed    to    establish     that    her
                                          -2-
interlocutory        appeal      implicates          a     substantial        right.

Accordingly, we dismiss the appeal.

                              Factual Background

    Plaintiff and Defendant were married on 10 August 1991 and

divorced on 5 September 1996.               One child, “Thomas,”1 was born

during the marriage in February 1995.                     Plaintiff was awarded

primary      physical   custody      of     Thomas       with   Defendant     having

visitation rights.          On 26 September 1995, Defendant signed a

voluntary support agreement (“the Voluntary Support Agreement”)

in which he acknowledged paternity and agreed to make payments

to Plaintiff for the support of Thomas.                   The Voluntary Support

Agreement     was   approved    by   the    trial    court      and   filed   on   26

September 1995.

    On 15 April 2011, Defendant filed a motion to set aside his

acknowledgement of paternity contained in the Voluntary Support

Agreement pursuant to Rule 60 of the North Carolina Rules of

Civil Procedure.        The motion alleged that while Defendant had

previously believed he was the natural father of Thomas, he had

recently “heard a rumor” that another man was, in fact, Thomas’

biological father.       On this ground, Defendant asked the trial

court   to    immediately     terminate     his   child     support    obligation.

1
  “Thomas” is a pseudonym used to protect the identity of the
child.
                                        -3-
Defendant attached the results of an at-home paternity test —

which purportedly excluded him as the father — to his motion.

    On 21 November 2011, Defendant’s Rule 60 motion was heard

before the Honorable Chester C. Davis in Forsyth County District

Court.   On 10 January 2012, Judge Davis entered an order denying

Defendant’s Rule 60 motion on the basis that it was untimely in

that it had been brought more than one year after the Voluntary

Support Agreement was entered.

    On 5 June 2012, Defendant filed a second motion to set

aside his prior acknowledgement of paternity.                        In this motion,

Defendant      sought   relief    based      not    only   on   Rule      60    but   also

pursuant to N.C. Gen. Stat. §§ 49-14(h), 110-132, and 50-13.3.

Defendant      attached    a     copy   of    the     results        of   his    at-home

paternity test to this motion as well.

    Defendant’s         second    motion      was    heard      in    Forsyth     County

District Court on 29 October 2012 before the Honorable Laurie

Hutchins.      By order entered 28 January 2013, Judge Hutchins set

aside    the     acknowledgement        of    paternity         contained        in   the

Voluntary Support Agreement and ordered the parties to submit to

genetic testing pursuant to N.C. Gen. Stat. §§ 49-14(h) and 8-

50.1 as well as Rule 35 of the North Carolina Rules of Civil

Procedure.      Plaintiff appealed to this Court.
                                                -4-
                                              Analysis

       Although Plaintiff did not raise the issue in her brief,

“whether an appeal is interlocutory presents a jurisdictional

issue, and this Court has an obligation to address the issue sua

sponte.”       Duval v. OM Hospitality, LLC, 186 N.C. App. 390, 392,

651    S.E.2d    261,       263     (2007)      (citation,        quotation       marks,      and

brackets omitted).            “A final judgment is one which disposes of

the    cause     as    to     all       the     parties,        leaving      nothing     to    be

judicially determined between them in the trial court.”                                       Id.

(citation       omitted).              Conversely,         an   order       or   judgment      is

interlocutory if it does not settle all of the issues in the

case but rather “directs some further proceeding preliminary to

the final decree.”            Heavner v. Heavner, 73 N.C. App. 331, 332,

326 S.E.2d 78, 80, disc. review denied, 313 N.C. 601, 330 S.E.2d

610 (1985).           Generally, there is no right of immediate appeal

from   an   interlocutory              order.      Paradigm         Consultants,       Ltd.    v.

Builders Mut. Ins. Co., ___ N.C. App. ___, ___, 745 S.E.2d 69,

72 (2013).       The prohibition against appeals from interlocutory

orders “prevents fragmentary, premature and unnecessary appeals

by    permitting       the    trial       court       to    bring     the    case   to    final

judgment    before       it       is    presented          to   the   appellate        courts.”
                                           -5-
Russell v. State Farm Ins. Co., 136 N.C. App. 798, 800, 526

S.E.2d 494, 496 (2000) (citation and brackets omitted).

         An interlocutory order may be appealed, however, if the

order implicates a substantial right of the appellant that would

be lost if the order was not reviewed prior to the issuance of a

final judgment.          Guilford Cty. ex rel. Gardner v. Davis, 123

N.C. App. 527, 529, 473 S.E.2d 640, 641 (1996).                        Our courts have

described a substantial right as one that “materially affect[s]

those interests which a man is entitled to have preserved and

protected by law: a material right.”                    Oestreicher v. Am. Nat’l

Stores, Inc., 290 N.C. 118, 130, 225 S.E.2d 797, 805 (1976)

(citation and quotation marks omitted).                     It is the appellant’s

burden to show this Court that “the order deprives the appellant

of   a    substantial     right    which     would     be     jeopardized      absent   a

review prior to a final determination on the merits.”                          Jeffreys

v.   Raleigh     Oaks    Joint    Venture,       115   N.C.    App.    377,    380,    444

S.E.2d 252, 254 (1994).

         Here,   the    trial    court’s    order      is   not    a   final   judgment

because it does not dispose of the entire controversy between

the parties.       While the trial court set aside Defendant’s prior

acknowledgement          of     paternity     because         it   determined         that

Defendant had successfully rebutted the presumption that he was
                                     -6-
the natural father of Thomas, the trial court has not yet made a

judicial determination of paternity.              Rather, the trial court

ordered the parties to submit to genetic testing, meaning that

an ultimate determination as to paternity will not be made until

some   unspecified     future    date.     Furthermore,        the   portion    of

Defendant’s     motion   seeking     relief      from    his    child      support

obligation remains unresolved, presumably to be determined once

the results of the genetic testing are submitted to the trial

court.    As such, in order for this Court to have jurisdiction

over this interlocutory appeal, Plaintiff bears the burden of

establishing that a substantial right of hers is implicated.

See Ratchford v. C.C. Mangum Inc., 150 N.C. App. 197, 200, 564

S.E.2d 245, 248 (2002) (“The party desiring an immediate appeal

of an interlocutory order bears the burden of showing that such

appeal is necessary to prevent loss of a substantial right.”

(citation and quotation marks omitted)).

       This Court has previously held that “an order requiring

parties   and   their    minor   child     to   submit   to    blood    grouping

testing does not affect a substantial right and is, therefore,

interlocutory and not appealable.”              Gardner, 123 N.C. App. at

529, 473 S.E.2d at 641; see Davie Cty. Dep’t of Social Servs. v.

Jones,    62   N.C.   App.   142,   142,   301    S.E.2d      926,   927    (1983)
                                           -7-
(dismissing     defendant’s        appeal      from    order    directing     him   to

submit   to    blood     grouping        and   comparison      test    to   determine

paternity as interlocutory and not affecting substantial right).

    Rule      28(b)(4)      of    the    North   Carolina      Rules   of   Appellate

Procedure mandates that where an appeal is interlocutory, the

statement of the grounds for appellate jurisdiction contained

within an appellant’s brief “must contain sufficient facts and

argument to support appellate review on the ground that the

challenged order affects a substantial right.”                        N.C.R. App. P.

28(b)(4).       “It    is   not    the    duty   of    this    Court   to   construct

arguments for or find support for                     [an] appellant’s right to

appeal from an interlocutory order.”                  Jeffreys, 115 N.C. App. at

380, 444 S.E.2d at 254.

    Plaintiff’s brief             fails to acknowledge          the interlocutory

nature of this appeal and presents no argument whatsoever that

the order affects a substantial right.2                  Plaintiff has therefore

failed to meet her burden of establishing that a substantial

right would be lost or prejudiced unless an immediate appeal is

allowed.      Accordingly, we dismiss Plaintiff’s appeal.

                                        Conclusion



2
  Indeed, in clear violation of the Appellate Rules, Plaintiff’s
brief contains no statement of any kind regarding the grounds
for appellate jurisdiction. See N.C.R. App. P. 28(b)(4).
                              -8-
    For the reasons set forth above, Plaintiff’s interlocutory

appeal is dismissed.

    DISMISSED.

    Judges STEELMAN and STEPHENS concur.

    Report per Rule 30(e).